October 27, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                RONALD DEWAYNE WHITFIELD, Appellant

NO. 14-16-00522-CV                          V.

                  FIRST SERVICE CREDIT UNION, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 15, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ronald Dewayne Whitfield.


      We further order this decision certified below for observance.